Exhibit 10.3

 

FORM OF STOCK OPTION AWARD AGREEMENT

 

Certificate of Stock Option Grant

1275 Harbor Bay Parkway

Alameda, CA  94502 USA

Main: 1-510-864-8800

Fax:   1-510-864-8802

 

Employee ID:

 

You have been granted an option to purchase UTStarcom, Inc. Common Stock as
follows:

 

Type of Option:

Grant No.:

Stock Option Plan:

Date of Grant:

Vesting Start Date:

Total Number of Option Shares:

Option Exercise Price per Share:

Total Exercise Price of Option Shares:

Grant Expiration Date:

 

 

 

Vesting Frequency

 

Total Shares Vesting

Vesting Period Ends

 

During Period

 

Over Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You agree by acceptance of this grant that this grant is subject to the terms
and conditions of the 2006 Equity Incentive Plan (as amended from time to time),
the Stock Option Award Agreement for the Plan year (the “Award Agreement”), and
any country-specific terms and conditions contained in an Appendix to the Award
Agreement if you are resident in or transfer to one of the countries identified
therein.

 

 

[Signature]

 

 

 

[Name]

 

 

 

[Title]

 

 

--------------------------------------------------------------------------------


 

UTSTARCOM, INC.

 

2006 EQUITY INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Stock Option Award
Agreement (the “Award Agreement”).

 


I.                                         NOTICE OF STOCK OPTION GRANT


 


A.    THE PLAN ADMINISTRATOR OF UTSTARCOM, INC., A DELAWARE CORPORATION (THE
“COMPANY”), HEREBY GRANTS TO THE INDIVIDUAL NAMED IN THE CERTIFICATE OF STOCK
OPTION GRANT (THE “PARTICIPANT”) AN OPTION (THE “OPTION”) TO PURCHASE THE NUMBER
OF SHARES, AS SET FORTH IN THE CERTIFICATE OF STOCK OPTION GRANT, AT THE
EXERCISE PRICE PER SHARE SET FORTH IN THE CERTIFICATE OF STOCK OPTION GRANT (THE
“EXERCISE PRICE”), SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, WHICH IS
INCORPORATED HEREIN BY REFERENCE.  SUBJECT TO SECTION 19(C) OF THE PLAN, IN THE
EVENT OF A CONFLICT BETWEEN THE TERMS AND CONDITIONS OF THE PLAN AND THE TERMS
AND CONDITIONS OF THIS AWARD AGREEMENT, THE TERMS AND CONDITIONS OF THE PLAN
WILL PREVAIL.


 

Subject to any acceleration provisions contained in the Plan or set forth below,
this Option may be exercised, in whole or in part, in accordance with the
following schedule:

 

Twenty-five percent (25%) of the shares subject to the Option shall vest twelve
(12) months after the Vesting Commencement Date, and 1/48 of the shares subject
to the Option shall vest each month thereafter on the same day of the month as
the Vesting Commencement Date (and if there is no corresponding day, on the last
day of the month), subject to Participant continuing to be an active Service
Provider through such dates.

 

B.            Termination Period:

 

This Option shall be exercisable for three (3) months after Participant ceases
to be an active Service Provider, unless such termination is due to
Participant’s death or Disability, in which case this Option shall be
exercisable for twelve (12) months after Participant ceases to be a Service
Provider.  Notwithstanding the foregoing, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 14(c) of the Plan.

 


II.                                     AGREEMENT


 


A.            EXERCISE OF OPTION.


 

1.             RIGHT TO EXERCISE.  THIS OPTION IS EXERCISABLE DURING ITS TERM IN
ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN THE CERTIFICATE OF STOCK OPTION
GRANT AND THE APPLICABLE PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT.

 

2.             METHOD OF EXERCISE.  THIS OPTION IS EXERCISABLE BY DELIVERY OF AN
EXERCISE NOTICE, IN THE FORM ATTACHED AS EXHIBIT A (THE “EXERCISE NOTICE”) OR IN
SUCH OTHER FORM AND MANNER AS DETERMINED BY THE ADMINISTRATOR, WHICH WILL STATE
THE ELECTION TO EXERCISE THE OPTION, THE NUMBER OF SHARES IN RESPECT OF WHICH
THE OPTION IS BEING EXERCISED (THE “EXERCISED SHARES”), AND SUCH OTHER
REPRESENTATIONS AND AGREEMENTS AS MAY BE REQUIRED BY THE COMPANY PURSUANT TO THE
PROVISIONS OF THE PLAN.  THE EXERCISE NOTICE WILL BE COMPLETED BY PARTICIPANT
AND DELIVERED TO THE COMPANY.  THE EXERCISE NOTICE WILL BE ACCOMPANIED BY
PAYMENT OF THE AGGREGATE EXERCISE PRICE AS TO ALL EXERCISED SHARES, TOGETHER
WITH ANY APPLICABLE WITHHOLDING TAXES.  THIS OPTION WILL BE DEEMED TO BE
EXERCISED UPON RECEIPT BY THE

 

1

--------------------------------------------------------------------------------


 

COMPANY OF SUCH FULLY EXECUTED EXERCISE NOTICE ACCOMPANIED BY SUCH AGGREGATE
EXERCISE PRICE AND ANY APPLICABLE TAX WITHHOLDING (AS DISCUSSED IN GREATER
DETAIL IN SECTION II.H BELOW).

 

No shares will be issued pursuant to the exercise of this Option unless such
issuance and exercise comply with Applicable Laws.  Assuming such compliance,
for income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

 


B.            METHOD OF PAYMENT.


 

Payment of the aggregate Exercise Price will be by any of the following, or a
combination thereof, at the election of Participant:

 


1.             CASH;


 


2.             CHECK; OR


 


3.             CONSIDERATION RECEIVED BY THE COMPANY UNDER A FORMAL CASHLESS
EXERCISE PROGRAM ADOPTED BY THE COMPANY IN CONNECTION WITH THE PLAN.


 


C.            NON-TRANSFERABILITY OF OPTION.  UNLESS DETERMINED OTHERWISE BY THE
ADMINISTRATOR, THIS OPTION MAY NOT BE TRANSFERRED IN ANY MANNER OTHERWISE THAN
BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED DURING
THE LIFETIME OF PARTICIPANT ONLY BY PARTICIPANT.


 


D.            RIGHTS AS STOCKHOLDER.  UNTIL THE ISSUANCE (AS EVIDENCED BY THE
APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER
AGENT OF THE COMPANY) OF THE SHARES, NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR
ANY OTHER RIGHTS AS A STOCKHOLDER WILL EXIST WITH RESPECT TO THE OPTIONED STOCK,
NOTWITHSTANDING THE EXERCISE OF THE OPTION.  THE SHARES SO ACQUIRED WILL BE
ISSUED TO PARTICIPANT AS SOON AS PRACTICABLE AFTER EXERCISE OF THE OPTION.  NO
ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE
IS PRIOR TO THE DATE OF ISSUANCE, EXCEPT AS PROVIDED IN SECTION 14 OF THE PLAN.


 


E.             RESTRICTIONS ON EXERCISE.  THIS OPTION MAY NOT BE EXERCISED UNTIL
SUCH TIME AS THE PLAN HAS BEEN APPROVED BY THE SHAREHOLDERS OF THE COMPANY, OR
IF THE ISSUANCE OF SUCH SHARES UPON SUCH EXERCISE OR THE METHOD OF PAYMENT OF
CONSIDERATION FOR SUCH SHARES WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAW
OR OTHER LAW OR REGULATION.  FURTHER, PARTICIPANT AGREES THAT, IF SO REQUESTED
BY THE COMPANY, PARTICIPANT SHALL NOT EXERCISE THIS OPTION, OR SELL OR OTHERWISE
TRANSFER ANY SHARES OR OTHER SECURITIES OF THE COMPANY.  PARTICIPANT ALSO AGREES
THAT THE COMPANY MAY ISSUE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO
PARTICIPANT’S SHARES.


 


F.             PARTICIPANT’S REPRESENTATIONS.  IN THE EVENT THE SHARES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AT THE TIME THIS
OPTION IS EXERCISED, PARTICIPANT SHALL, IF REQUIRED BY COMPANY, CONCURRENTLY
WITH THE EXERCISE OF ALL OR PORTIONS OF THE OPTION, DELIVER TO COMPANY HIS OR
HER INVESTMENT REPRESENTATIONS STATEMENT IN A FORM ACCEPTABLE TO THE COMPANY.


 


G.            TERM OF OPTION.


 

This Option may be exercised only within the term set out in the Certificate of
Stock Option Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.

 


H.            TAX OBLIGATIONS.


 


1.             REGARDLESS OF ANY ACTION THE COMPANY OR PARTICIPANT’S EMPLOYER
(THE “EMPLOYER”) TAKES WITH RESPECT TO ANY OR ALL INCOME TAX, SOCIAL INSURANCE,
PAYROLL TAX, PAYMENT ON ACCOUNT OR OTHER TAX OBLIGATIONS RELATED TO
PARTICIPANT’S PARTICIPATION IN THE PLAN AND LEGALLY APPLICABLE TO PARTICIPANT
(“TAX OBLIGATIONS”), PARTICIPANT ACKNOWLEDGES THAT THE ULTIMATE LIABILITY FOR
ALL TAX OBLIGATIONS IS AND REMAINS PARTICIPANT’S RESPONSIBILITY AND MAY EXCEED
THE AMOUNT ACTUALLY WITHHELD BY THE COMPANY OR THE EMPLOYER.  PARTICIPANT
FURTHER ACKNOWLEDGES THAT THE

 

2

--------------------------------------------------------------------------------


 


COMPANY AND/OR THE EMPLOYER (A) MAKE NO REPRESENTATIONS OR UNDERTAKING REGARDING
THE TREATMENT OF ANY TAX OBLIGATIONS IN CONNECTION WITH ANY ASPECT OF THE
OPTION, INCLUDING, WITHOUT LIMITATION, THE GRANT, VESTING OR EXERCISE OF THE
OPTION, THE ISSUANCE OF SHARES AT EXERCISE OF THE OPTION, THE SUBSEQUENT SALE OF
SHARES ACQUIRED PURSUANT TO SUCH ISSUANCE AND THE RECEIPT OF ANY DIVIDENDS; AND
(B) DO NOT COMMIT TO AND ARE UNDER NO OBLIGATION TO STRUCTURE THE TERMS OF THE
GRANT OR ANY ASPECT OF THE OPTION TO REDUCE OR ELIMINATE PARTICIPANT’S LIABILITY
FOR TAX OBLIGATIONS OR ACHIEVE ANY PARTICULAR TAX RESULT.  FURTHERMORE, IF
PARTICIPANT HAS BECOME SUBJECT TO TAX IN MORE THAN ONE JURISDICTION BETWEEN THE
GRANT DATE AND THE DATE OF ANY RELEVANT TAXABLE EVENT, PARTICIPANT ACKNOWLEDGES
THAT THE COMPANY AND/OR THE EMPLOYER (OR FORMER EMPLOYER, AS APPLICABLE) MAY BE
REQUIRED TO WITHHOLD OR ACCOUNT FOR TAX OBLIGATIONS IN MORE THAN ONE
JURISDICTION.


 


2.             PRIOR TO ANY RELEVANT TAXABLE OR TAX WITHHOLDING EVENT, AS
APPLICABLE, PARTICIPANT WILL PAY OR MAKE ADEQUATE ARRANGEMENTS SATISFACTORY TO
THE COMPANY AND/OR THE EMPLOYER TO SATISFY ALL TAX OBLIGATIONS.  IN THIS REGARD,
PARTICIPANT AUTHORIZES THE COMPANY AND/OR THE EMPLOYER, OR THEIR RESPECTIVE
AGENTS, AT THEIR DISCRETION, TO SATISFY THE OBLIGATIONS WITH REGARD TO ALL TAX
OBLIGATIONS BY ONE OR A COMBINATION OF THE FOLLOWING: (A) WITHHOLDING FROM
PARTICIPANT’S WAGES OR OTHER CASH COMPENSATION PAID TO PARTICIPANT BY THE
COMPANY, THE EMPLOYER AND/OR ANY OTHER SUBSIDIARY OR AFFILIATE; OR
(B) WITHHOLDING FROM PROCEEDS OF THE SALE OF SHARES ACQUIRED AT EXERCISE OF THE
OPTION EITHER THROUGH A VOLUNTARY SALE OR THROUGH A MANDATORY SALE ARRANGED BY
THE COMPANY (ON PARTICIPANT’S BEHALF PURSUANT TO THIS AUTHORIZATION); OR
(C) WITHHOLDING IN SHARES TO BE ISSUED AT EXERCISE OF THE OPTION.


 


3.             TO AVOID ANY NEGATIVE ACCOUNTING TREATMENT, THE COMPANY MAY
WITHHOLD OR ACCOUNT FOR TAX OBLIGATIONS BY CONSIDERING APPLICABLE MINIMUM
STATUTORY WITHHOLDING AMOUNTS OR OTHER APPLICABLE WITHHOLDING RATES.  IF THE
OBLIGATION FOR TAX OBLIGATIONS IS SATISFIED BY WITHHOLDING IN SHARES, FOR TAX
PURPOSES, PARTICIPANT IS DEEMED TO HAVE BEEN ISSUED THE FULL NUMBER OF SHARES
SUBJECT TO THE EXERCISED OPTION SHARES, NOTWITHSTANDING THAT A NUMBER OF THE
SHARES ARE HELD BACK SOLELY FOR THE PURPOSE OF PAYING THE TAX OBLIGATIONS DUE AS
A RESULT OF ANY ASPECT OF PARTICIPANT’S PARTICIPATION IN THE PLAN.


 


4.             FINALLY, PARTICIPANT SHALL PAY TO THE COMPANY OR THE EMPLOYER ANY
AMOUNT OF TAX OBLIGATIONS THAT THE COMPANY OR THE EMPLOYER MAY BE REQUIRED TO
WITHHOLD OR ACCOUNT FOR AS A RESULT OF PARTICIPANT’S PARTICIPATION IN THE PLAN
THAT CANNOT BE SATISFIED BY THE MEANS PREVIOUSLY DESCRIBED IN THIS SECTION.  THE
COMPANY MAY REFUSE TO ISSUE OR DELIVER THE SHARES OR THE PROCEEDS OF THE SALE OF
SHARES, IF PARTICIPANT FAILS TO COMPLY WITH PARTICIPANT’S OBLIGATIONS IN
CONNECTION WITH THE TAX OBLIGATIONS.


 


I.             NATURE OF GRANT.  IN ACCEPTING THE GRANT OF THE OPTION,
PARTICIPANT ACKNOWLEDGES THAT:


 


1.             THE PLAN IS ESTABLISHED VOLUNTARILY BY THE COMPANY, IS
DISCRETIONARY IN NATURE AND MAY BE MODIFIED, AMENDED, SUSPENDED OR TERMINATED BY
THE COMPANY AT ANY TIME;


 


2.             THE GRANT OF THE OPTION IS VOLUNTARY AND OCCASIONAL AND DOES NOT
CREATE ANY CONTRACTUAL OR OTHER RIGHT TO RECEIVE FUTURE GRANTS OF OPTIONS, OR
BENEFITS IN LIEU OF OPTIONS, EVEN IF OPTIONS HAVE BEEN GRANTED REPEATEDLY IN THE
PAST;


 


3.             ALL DECISIONS WITH RESPECT TO FUTURE GRANTS OF OPTIONS, IF ANY,
WILL BE AT THE SOLE DISCRETION OF THE COMPANY;


 


4.             PARTICIPANT IS VOLUNTARILY PARTICIPATING IN THE PLAN;


 


5.             THE OPTION AND THE OPTION SHARES ARE AN EXTRAORDINARY ITEM THAT
DOES NOT CONSTITUTE COMPENSATION OF ANY KIND FOR SERVICES OF ANY KIND RENDERED
TO THE COMPANY OR THE EMPLOYER AND WHICH IS OUTSIDE THE SCOPE OF PARTICIPANT’S
EMPLOYMENT CONTRACT, IF ANY;


 


6.             THE OPTION AND THE OPTION SHARES ARE NOT INTENDED TO REPLACE ANY
PENSION RIGHTS OR COMPENSATION;

 

3

--------------------------------------------------------------------------------


 


7.             THE OPTION AND THE OPTION SHARES ARE NOT PART OF NORMAL OR
EXPECTED COMPENSATION OR SALARY FOR ANY PURPOSES, INCLUDING, WITHOUT LIMITATION,
CALCULATING ANY SEVERANCE, RESIGNATION, TERMINATION, REDUNDANCY, DISMISSAL,
END-OF-SERVICE PAYMENTS, BONUSES, LONG-SERVICE AWARDS, PENSION OR RETIREMENT OR
WELFARE BENEFITS OR SIMILAR PAYMENTS AND IN NO EVENT SHOULD BE CONSIDERED AS
COMPENSATION FOR, OR RELATING IN ANY WAY TO, PAST SERVICES FOR THE COMPANY, THE
EMPLOYER OR ANY SUBSIDIARY OR AFFILIATE;


 


8.             THE GRANT OF THE OPTION AND PARTICIPANT’S PARTICIPATION IN THE
PLAN SHALL NOT BE INTERPRETED TO FORM AN EMPLOYMENT CONTRACT OR RELATIONSHIP
WITH THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE;


 


9.             THE FUTURE VALUE OF THE OPTION AND THE OPTION SHARES IS UNKNOWN
AND CANNOT BE PREDICTED WITH CERTAINTY;


 


10.           IF THE OPTION SHARES DO NOT INCREASE IN VALUE, THE OPTION WILL
HAVE NO VALUE;


 


11.           IF PARTICIPANT EXERCISES THE OPTION AND OBTAINS SHARES, THE VALUE
OF THOSE SHARES MAY INCREASE OR DECREASE IN VALUE, EVEN BELOW THE EXERCISE PRICE
PER SHARE;


 


12.           IN CONSIDERATION OF THE GRANT OF THE OPTION, NO CLAIM OR
ENTITLEMENT TO COMPENSATION OR DAMAGES SHALL ARISE FROM FORFEITURE OF THE OPTION
RESULTING FROM TERMINATION OF PARTICIPANT’S STATUS AS A SERVICE PROVIDER FOR THE
COMPANY OR THE EMPLOYER (FOR ANY REASON WHATSOEVER AND WHETHER OR NOT IN BREACH
OF LOCAL LABOR LAWS), AND PARTICIPANT IRREVOCABLY RELEASES THE COMPANY AND THE
EMPLOYER FROM ANY SUCH CLAIM THAT MAY ARISE; IF, NOTWITHSTANDING THE FOREGOING,
ANY SUCH CLAIM IS FOUND BY A COURT OF COMPETENT JURISDICTION TO HAVE ARISEN,
PARTICIPANT SHALL BE DEEMED IRREVOCABLY TO HAVE WAIVED HIS OR HER ENTITLEMENT TO
PURSUE SUCH CLAIM;


 


13.           IN THE EVENT OF TERMINATION OF PARTICIPANT’S STATUS AS A SERVICE
PROVIDER (WHETHER OR NOT IN BREACH OF LOCAL LABOR LAWS), PARTICIPANT’S RIGHT TO
VEST IN THE OPTION UNDER THE PLAN, IF ANY, WILL TERMINATE EFFECTIVE AS OF THE
DATE THAT PARTICIPANT’S STATUS AS AN ACTIVE SERVICE PROVIDER TERMINATES AND WILL
NOT BE EXTENDED BY ANY NOTICE PERIOD MANDATED UNDER LOCAL LAW (E.G., STATUS AS
AN ACTIVE SERVICE PROVIDER WOULD NOT INCLUDE A PERIOD OF “GARDEN LEAVE” OR
SIMILAR PERIOD PURSUANT TO LOCAL LAW); THE ADMINISTRATOR SHALL HAVE THE
EXCLUSIVE DISCRETION TO DETERMINE WHEN PARTICIPANT’S STATUS AS AN ACTIVE SERVICE
PROVIDER HAS TERMINATED FOR PURPOSES OF THE OPTION GRANT; AND


 


14.           THE OPTION AND BENEFITS UNDER THE PLAN, IF ANY, WILL NOT
AUTOMATICALLY TRANSFER TO ANOTHER COMPANY IN THE CASE OF A MERGER, TAKEOVER OR
TRANSFER OF LIABILITY.


 


J.             NO ADVICE REGARDING GRANT.  PARTICIPANT UNDERSTANDS THAT HE/SHE
MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF PARTICIPANT’S PARTICIPATION
IN THE PLAN INCLUDING, WITHOUT LIMITATION, EXERCISE OF THE OPTION, OR PURCHASE
OR DISPOSITON OF THE SHARES.  PARTICIPANT REPRESENTS THAT PARTICIPANT HAS
CONSULTED WITH ANY TAX, LEGAL OR FINANCIAL CONSULTANTS PARTICIPANT DEEMS
ADVISABLE IN CONNECTION WITH THE EXERCISE OF THE OPTION, OR PURCHASE OR
DISPOSITON OF THE SHARES, AND THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.


 


K.            DATA PRIVACY.


 


1.             PARTICIPANT HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE
COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF PARTICIPANT’S
PERSONAL DATA AS DESCRIBED IN THIS  AWARD AGREEMENT AND ANY OTHER OPTION GRANT
MATERIALS BY AND AMONG, AS APPLICABLE, THE EMPLOYER, THE COMPANY AND ANY OTHER
SUBSIDIARY OR AFFILIATE FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING, ADMINISTERING
AND MANAGING MY PARTICIPATION IN THE PLAN.


 


2.             PARTICIPANT UNDERSTANDS THAT THE COMPANY AND THE EMPLOYER MAY
HOLD CERTAIN PERSONAL INFORMATION ABOUT PARTICIPANT, INCLUDING, BUT NOT LIMITED
TO, PARTICIPANT’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL
INSURANCE NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE,
ANY SHARES OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY
OTHER ENTITLEMENT TO SHARES GRANTED, CANCELED, EXERCISED,

 

4

--------------------------------------------------------------------------------


 


VESTED, UNVESTED OR OUTSTANDING IN PARTICIPANT’S FAVOR, FOR THE EXCLUSIVE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN (“DATA”).


 


3.             PARTICIPANT UNDERSTANDS THAT DATA WILL BE TRANSFERRED TO ANY
BROKER DESIGNATED BY THE COMPANY AND ANY OTHER THIRD PARTIES AS MAY BE SELECTED
BY THE COMPANY IN THE FUTURE, WHICH ARE ASSISTING THE COMPANY WITH THE
IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE PLAN.  PARTICIPANT
UNDERSTANDS THAT THE RECIPIENTS OF THE DATA MAY BE LOCATED IN THE UNITED STATES
OR ELSEWHERE, AND THAT THE RECIPIENTS’ COUNTRY (E.G., THE UNITED STATES) MAY
HAVE DIFFERENT DATA PRIVACY LAWS AND PROTECTIONS THAN PARTICIPANT’S COUNTRY. 
PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY REQUEST A LIST WITH THE NAMES AND
ADDRESSES OF ANY POTENTIAL RECIPIENTS OF THE DATA BY CONTACTING PARTICIPANT’S
LOCAL HUMAN RESOURCES REPRESENTATIVE.  PARTICIPANT AUTHORIZES THE COMPANY, ANY
BROKER DESIGNATED BY THE COMPANY AND ANY OTHER POSSIBLE RECIPIENTS WHICH MAY
ASSIST THE COMPANY (PRESENTLY OR IN THE FUTURE) WITH IMPLEMENTING, ADMINISTERING
AND MANAGING THE PLAN TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN
ELECTRONIC OR OTHER FORM, FOR THE SOLE PURPOSE OF IMPLEMENTING, ADMINISTERING
AND MANAGING PARTICIPANT’S PARTICIPATION IN THE PLAN.  PARTICIPANT UNDERSTANDS
THAT DATA WILL BE HELD ONLY AS LONG AS IS NECESSARY TO IMPLEMENT, ADMINISTER AND
MANAGE PARTICIPANT’S PARTICIPATION IN THE PLAN.  PARTICIPANT UNDERSTANDS THAT HE
OR SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT THE
STORAGE AND PROCESSING OF DATA, REQUIRE ANY NECESSARY AMENDMENTS TO DATA OR
REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING
IN WRITING PARTICIPANT’S LOCAL HUMAN RESOURCES REPRESENTATIVE.  PARTICIPANT
UNDERSTANDS, HOWEVER, THAT REFUSING OR WITHDRAWING HIS OR HER CONSENT MAY AFFECT
HIS OR HER ABILITY TO PARTICIPATE IN THE PLAN.  FOR MORE INFORMATION ON THE
CONSEQUENCES OF PARTICIPANT’S REFUSAL TO CONSENT OR WITHDRAWAL OF CONSENT,
PARTICIPANT UNDERSTANDS THAT HE OR SHE MAY CONTACT PARTICIPANT’S LOCAL HUMAN
RESOURCES REPRESENTATIVE.


 


L.             ELECTRONIC DELIVERY.  THE COMPANY MAY, IN ITS SOLE DISCRETION,
DECIDE TO DELIVER ANY DOCUMENTS RELATED TO CURRENT OR FUTURE PARTICIPATION IN
THE PLAN BY ELECTRONIC MEANS.  PARTICIPANT HEREBY CONSENTS TO RECEIVE SUCH
DOCUMENTS BY ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE PLAN THROUGH
AN ONLINE OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE COMPANY OR A
THIRD PARTY DESIGNATED BY THE COMPANY.


 


M.           ENTIRE AGREEMENT; GOVERNING LAW; VENUE.


 


1.             THE PLAN IS INCORPORATED HEREIN BY REFERENCE.  THE PLAN AND THIS
AWARD AGREEMENT (WITH ANY COUNTRY-SPECIFIC APPENDIX THERETO) CONSTITUTE THE
ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY
AND PARTICIPANT WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE
MODIFIED ADVERSELY TO PARTICIPANT’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED
BY THE COMPANY AND PARTICIPANT.


 


2.             THIS AWARD AGREEMENT IS GOVERNED BY THE INTERNAL SUBSTANTIVE
LAWS, BUT NOT THE CHOICE OF LAW RULES, OF CALIFORNIA.  FOR PURPOSES OF
LITIGATING ANY DISPUTE THAT ARISES DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP
OF THE PARTIES EVIDENCED BY THE OPTION OR THIS AWARD AGREEMENT, THE PARTIES
HEREBY SUBMIT TO AND CONSENT TO THE EXCLUSIVE JURISDICTION OF THE STATE OF
CALIFORNIA AND AGREE THAT SUCH LITIGATION SHALL BE CONDUCTED ONLY IN THE COURTS
OF THE COUNTY OF ALAMEDA, STATE OF CALIFORNIA, OR THE FEDERAL COURTS FOR THE
UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND NO OTHER COURTS,
WHERE THIS GRANT IS MADE AND/OR TO BE PERFORMED.


 


N.            LANGUAGE.  IF PARTICIPANT RECEIVED THIS AWARD AGREEMENT OR ANY
OTHER DOCUMENT RELATED TO THE PLAN TRANSLATED INTO A LANGUAGE OTHER THAN ENGLISH
AND IF THE MEANING OF THE TRANSLATED VERSION DIFFERS FROM THE ENGLISH VERSION,
THE ENGLISH VERSION SHALL CONTROL.


 


O.            SEVERABILITY.  THE PROVISIONS OF THIS AWARD AGREEMENT ARE
SEVERABLE AND IF ANY ONE OR MORE PROVISIONS ARE DETERMINED TO BE ILLEGAL OR
OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, THE REMAINING PROVISIONS SHALL
NEVERTHELESS BE BINDING AND ENFORCEABLE.


 


P.             APPENDIX.  NOTWITHSTANDING ANY PROVISIONS IN THIS AWARD
AGREEMENT, THE OPTION GRANTED TO PARTICIPANT SHALL BE SUBJECT TO ANY SPECIAL
TERMS AND CONDITIONS SET FORTH IN ANY APPENDIX TO THIS AWARD AGREEMENT FOR
PARTICIPANT’S COUNTRY.  MOREOVER, IF PARTICIPANT RELOCATES TO ONE OF THE
COUNTRIES INCLUDED IN THE APPENDIX, THE SPECIAL TERMS AND CONDITIONS FOR SUCH
COUNTRY SHALL APPLY TO PARTICIPANT, TO THE EXTENT THE COMPANY DETERMINES THAT
THE

 

5

--------------------------------------------------------------------------------


 


APPLICATION OF SUCH TERMS AND CONDITIONS IS NECESSARY OR ADVISABLE IN ORDER TO
COMPLY WITH LOCAL LAW OR TO FACILITATE THE ADMINISTRATION OF THE PLAN.  THE
APPENDIX CONSTITUTES PART OF THIS AWARD AGREEMENT.


 


Q.            IMPOSITION OF OTHER REQUIREMENTS.  THE COMPANY RESERVES THE RIGHT
TO IMPOSE OTHER REQUIREMENTS ON PARTICIPANT’S PARTICIPATION IN THE PLAN, ON THE
OPTION AND ON ANY SHARES ACQUIRED UNDER THE PLAN, TO THE EXTENT THE COMPANY
DETERMINES IT IS NECESSARY OR ADVISABLE IN ORDER TO COMPLY WITH LOCAL LAW OR
FACILITATE THE ADMINISTRATION OF THE PLAN, AND TO REQUIRE PARTICIPANT TO EXECUTE
ANY ADDITIONAL AGREEMENTS OR UNDERTAKING THAT MAY NECESSARY TO ACCOMPLISH THE
FOREGOING.


 


R.            NO GUARANTEE OF CONTINUED SERVICE.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS AN ACTIVE SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.


 

By Participant’s receipt of this Award Agreement, Participant and the Company
agree that this Option is granted under and governed by the terms and conditions
of the Plan and this Award Agreement (including any country-specific appendix
thereto).  Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Award Agreement.  Participant
further agrees to notify the Company upon any change in the residence address
indicated below.

 

[Appendix with Country-Specific Terms and Conditions Immediately Follows]

 

6

--------------------------------------------------------------------------------


 

APPENDIX

 

ADDITIONAL TERMS AND CONDITIONS

UTSTARCOM, INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

FOR NON-U.S. PARTICIPANTS

 

TERMS AND CONDITIONS

 

This Appendix includes additional terms and conditions that govern the Option
granted under the Plan if Participant resides in one of the countries listed
below during the exercise period.  Certain capitalized terms used but not
defined in this Appendix shall have the meanings set forth in the Plan, the
Certificate of Stock Option Grant and/or the Award Agreement to which this
Appendix is attached.

 

NOTIFICATIONS

 

This Appendix also includes notifications relating to exchange control and other
issues of which Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the exchange control,
securities and other laws in effect in the countries listed in this Appendix, as
of August 2008.  Such laws are often complex and change frequently.  As a
result, the Company strongly recommends that Participant not rely on the
notifications herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be outdated when Participant exercises the Option and purchases Shares, or when
Participant subsequently sell shares acquired under the Plan.

 

In addition, the notifications are general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.  Finally, if
Participant is a citizen or resident of a country other than the one in which
Participant is currently working, the information contained herein may not be
applicable to Participant.

 

CHINA

 

TERMS AND CONDITIONS

 

Cashless, Sell-All Exercise Restriction.  Due to regulatory issues in China,
Participant will be required to exercise the Option and pay the Exercise Price
and any Tax Obligation related thereto by a cashless, sell-all exercise, such
that Participant will deliver a properly executed notice together with
irrevocable instructions to a broker in a form acceptable to the Company
providing for the immediate sale of all of the shares acquired upon the exercise
of the Option pursuant to a program adopted by the Company.  The cash proceeds
of sale, less the aggregate Exercise Price, any Tax Obligations and broker’s
fees or commissions, will be remitted to Participant.  In the event of changes
in regulatory requirements, the Company reserves the right to eliminate the
cashless sell-all method of exercise requirement and, in its sole discretion, to
permit cash exercise or cashless sell-to-cover exercises.

 

Exchange Control Requirements.  Participant understands and agrees that,
pursuant to local exchange control requirements, Participant will be required to
repatriate the cash proceeds from the immediate sale of the shares issued upon
exercise of the Option to China.  Participant understands that, under local law,
such repatriation of his or her cash proceeds may need to be effectuated through
a special exchange control account established by the Company or the Employer or
one of the Company’s other Subsidiaries, and Participant hereby consents and
agrees that any proceeds from the sale of any Shares he or she acquires may be
transferred to such special account prior to being delivered to Participant.  In
accordance with Section II.Q of the Award Agreement, Participant further agrees
to comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China.

 

7

--------------------------------------------------------------------------------


 

HONG KONG

 

TERMS AND CONDITIONS

 

In the event that shares are issued to Participant or his or her heirs earlier
than six (6) months from the Date of Grant, due to legal requirements in Hong
Kong, the shares may not be sold prior to six (6) months after the Date of
Grant.

 

NOTIFICATIONS

 

Warning:  The offer of a grant of an Option and the shares to be issued upon
exercise do not constitute a public offering of securities under Honk Kong law,
and are available only to Service Providers of the Company and its Subsidiaries.

 

Please note that the contents of the Award Agreement, including the Certificate
of Stock Option Grant and this Appendix, and the Plan have not been reviewed by
any regulatory authority in Hong Kong.  The Participant is cautioned to review
the Grant documentation carefully as it may not include the same information as
an offer made by a Hong Kong issuer.  If the Participant is in any doubt about
any of the contents of the Option Agreement, including this Appendix, the
Certificate of Stock Option Grant or the Plan, the Participant should obtain
independent legal advice.

 

INDIA

 

TERMS AND CONDITIONS

 

Restriction of Exercise Methods.  Due to legal restrictions in India,
Participant acknowledges and agrees that a cashless, “sell to cover” method of
exercise, whereby a certain number of Option shares are sold immediately upon
exercise and the proceeds of the sale are remitted to the Company to cover the
aggregate Exercise Price and any Tax or FBT (see below) Obligations, with
Participant receiving the remaining Shares, shall not be permitted.  In the
event of changes in regulatory requirements, the Company reserves the right, in
its sole discretion, to permit a cashless “sell to cover” method of exercise.

 

Fringe Benefit Tax.  By accepting the Option and participating in the Plan,
Participant consents and agrees to assume any and all liability for fringe
benefit tax (“FBT”) that may be payable by the Company or the Employer in
connection with the exercise of the Option.  Participant further understands
that the Company may refuse to deliver shares to Participant if the Company or
the Employer cannot recover from Participant the amount of FBT due in connection
with the exercise of the Option.

 

NOTIFICATIONS

 

Exchange Control Information.  Participant acknowledges and agree that any
proceeds from the sale of shares acquired under the Plan and any dividends
received in respect of the shares must be repatriated to India and converted
into local currency within 90 days of receipt.  Participant must obtain a
foreign inward remittance certificate (“FIRC”) from the bank where the foreign
currency is deposited and maintain the FIRC as evidence of repatriation of funds
to be produced if requested by the Reserve Bank of India or the Employer.

 

JAPAN

 

NOTIFICATIONS

 

Exchange Control Notification.  If Participant acquires shares valued at more
than ¥100,000,000 in a single transaction, the Participant must file a
“Securities Acquisition Report” with the Ministry of Finance (“MOF”) through the
Bank of Japan within 20 days of the purchase of such shares.

 

In addition, if Participant pays more than ¥30,000,000 in a single transaction
for the purchase of shares upon the exercise of the Option, the Participant must
file a “Payment Report” with the MOF through the Bank of Japan by the 20th day
of the month following the month in which the payment was made.  The precise
reporting requirements vary depending on whether the relevant payment is made
through a bank in Japan.

 

8

--------------------------------------------------------------------------------


 

A Payment Report is required independently from a Securities Acquisition
Report.  Therefore, if the total amount that Participant pays upon a one-time
transaction for exercising the Option and purchasing shares exceeds
¥100,000,000, then Participant must file both a Payment Report and a Securities
Acquisition Report.

 

KOREA

 

NOTIFICATIONS

 

Exchange Control Information.  If Participant realizes US$500,000 or more from
the sale of shares, Participant must repatriate the proceeds to Korea within
eighteen months of sale.

 

9

--------------------------------------------------------------------------------